ORDER

PER CURIAM.
Defendant appeals from the judgment entered after a bench trial finding him guilty of one count of murder in the second degree in violation of section 565.021.1(2) RSMo 1994 on which he was sentenced to fifteen years imprisonment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).